Citation Nr: 0402403	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-18 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to March 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In the July 2002 rating decision, the RO described the issue 
on appeal as "[s]ervice connection for bilateral hearing 
loss with constant ringing."  Given that the veteran has 
described constant ringing as a chronic disorder, however, 
the Board has decided to address the issue of tinnitus 
(constant ringing in the ear) separately.


REMAND

The Board has reviewed the veteran's service medical records 
and observes that he underwent only whispered voice, rather 
than pure tone threshold, audiological testing during 
service.  A hearing loss disability, as defined under 
38 C.F.R. § 3.385 (2003), was first shown by a September 1967 
audiological evaluation.  To date, the veteran has not been 
afforded a VA examination to address the nature and etiology 
of his claimed bilateral hearing loss and tinnitus.

During his October 2003 VA Video Conference hearing 
testimony, however, the veteran asserted that his 
disabilities resulted from being in close proximity to firing 
range exercises during service, in his capacity as a supply 
handler.  In this regard, the Board observes that the United 
States Court of Appeals for Veterans Claims (Court) has 
determined that, for tinnitus, the veteran is competent to 
present evidence of continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As 
such, the veteran's lay contentions as to tinnitus represent 
competent evidence, and a VA examination to further address 
the nature and extent of his claimed bilateral hearing loss 
and tinnitus would be helpful.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  By this letter, 
the RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The veteran should be 
allowed a reasonable period of time in 
which to respond prior to further RO 
adjudication.

2.  The RO should then afford the veteran 
a VA audiological examination to address 
the nature and etiology of his claimed 
bilateral hearing loss and tinnitus.  The 
claims file should be provided to the 
examiner, and the examiner must review 
the entire claims file in conjunction 
with the examination.  Based on the 
examination results and the claims file 
review, the examiner must provide 
opinions as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
bilateral hearing loss and tinnitus are 
of in-service onset.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

3.  Then, after ensuring that all 
necessary development has been 
accomplished, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for bilateral hearing 
loss and tinnitus.  If the determination 
of either claim remains unfavorable to 
the veteran, the RO should issue a 
Supplemental Statement of the Case, with 
inclusion of 38 C.F.R. §§ 3.102 and 3.159 
(2003).  The veteran should be allowed a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


